DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8-10 and 14-15 were amended. Claims 22-24 were newly presented. Claims 1-24 are pending.
Applicant’s amendment overcomes the previous grounds of rejection of claims 8-14 under 35 USC 101 for being directed to non-statutory subject matter.
Claims 15-21 and 24 are rejected under 35 USC 101 for being directed to non-statutory subject matter.
Claims 1-24 are rejected under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 are presented herein.

 Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered, but are moot in view of the new grounds of rejection presented herein.

Claim Interpretation
	Claims 4, 6, 11, 13, 18, and 20 recite “if no” or “if yes”. These are contingent limitations because the consequent action is contingent on “no” or “yes”. The interpretation of contingent limitations may be found at MPEP 2111.04, section II. In particular, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” 
	A contingent limitation in which the precedent condition is not necessarily met is not improper per se; however, Applicant is encouraged to consider amending to ensure that the precedent condition is met. In the office action, it is indicated how the claim would be rejected if the claim were amended to ensure that the precedent condition is met.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite “the at least one consequent item” (see, e.g., line 6 of claim 1); however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “the at least one consequent item set”.
Dependent claims 2-7, 9-14, and 16-24 are rejected with the same rationale.

Claims 1, 8, and 15 recite “a disjoint item set”; however, it is unclear what the disjoint item set is disjoint from. For the purposes of examination, this limitation is being interpreted as requiring that for at least one pair of antecedent item set and consequent item set used to determine the conditional probability as in the first claim limitation, the antecedent item set is disjoint from the consequent item set. This interpretation appears to be consistent with the item sets displayed in Table 3 of the specification.

Claims 22-24 recite “the at least one antecedent item set X and the at least one consequent item set Y…the conditional probability P(X ∩ Y)/P(X)”. The independent claims upon which dependent claims 22-24 are being interpreted as requiring that the antecedent and consequent item sets are disjoint, in which case the conditional probability is always 0. This does not appear to be consistent with the specification, e.g., Table 3. It appears likely that in one location of, e.g., [0019] of the specification X refers to the antecedent item set and an another it refers to baskets which contain the antecedent item set. For the purposes of examination, this limitation is being interpreted as encompassing the conditional probability be computed as a ratio of a number of transactions including both the antecedent and consequent item sets to the number of transactions including the antecedent item set. It is unclear whether or not the specification provides support for this interpretation as the specification appears to be inconsistent on this point.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “computer readable medium”. The term “computer readable medium” is not defined by the specification, and the broadest reasonable interpretation of “computer readable medium” encompasses signals per se, which are not eligible. See MPEP 2106.03.
Applicant is encouraged to amend to recite “non-transitory computer readable medium”.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 1-2, 5, 8-9, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra et al. (US Patent 9390168 B1, hereinafter “Dykstra”) in view of Cohen et al. (US Patent Publication 2011/0184894 A1, hereinafter “Cohen”) in view of “Kumar” (US 2006/0106665 A1).

	With respect to claim 1, Dykstra discloses the invention substantially as claimed, including 
	A method for enhancing association rules, performed in an electronic apparatus with a controller, the method comprising: performing an association rule algorithm to establish a list of established association rules (Dykstra Item 803 in Figure 8 e.g. Generate pools of keywords based at least in part on content related to items [performing an association rule algorithm to establish a list of established association rules] wherein the association rules are represented by, i.e. Item(s) 166a in Figure 3), 
	wherein the list of established association rules comprises at least one antecedent item set, at least one consequent item set and at least one original confidence (Dykstra Items 153, 146, and 177b in Figure 3 e.g. wherein the list of established association rules comprises at least one antecedent item set [153], at least one consequent item set [146] and at least one original confidence [177b]; see Dykstra Col. 6 Lines 22-33 for a description of these items); 
	establish vector(s) of the at least one antecedent item set and vector(s) of the at least one consequent item set according to the list of established association rules, wherein the vector(s) of the at least one antecedent item set corresponds to the at least one antecedent item, and the vector(s) of the at least one consequent item set correspond to the at least one consequent, ; 
	and establishing a list of enhanced association rules according to the vector(s) of the at least one antecedent item set and the vector(s) of the at least one consequent item set; (Dykstra Items 146, 153, 166a and 177b in Figure 3 e.g. wherein enhanced association rules take into account a ranking (i.e. 177b) of the established rules (i.e. a single grouping of rules 166a that correspond to an item 146) [establishing a list of enhanced association rules according to the vector(s) of the at least one antecedent item set (i.e. 153) and the vector(s) of the at least one consequent item set (i.e. 146)]).
	Dykstra may not explicitly teach 
	performing a minimization of a cost function.
	the at least one antecedent item set corresponds to the at least one consequent item and the at least one original confidence one-to-one, and each of the at least one original confidence is defined as a conditional probability of the consequent item set corresponding to the original confidence given the antecedent item set corresponding to the original confidence;
	vector(s)… corresponds to the at least one antecedent item set one-to-one and correspond to the at least one consequent item set one-to-one,
	However, Cohen, from the same or similar field of endeavor, teaches performing a minimization of a cost function (Cohen [0027, 0046] e.g. the algorithm tends to converge to a minimum of the cost function [performing a minimization of a cost function] wherein data processed can represent a user profile, and can further represent a purchase history for that user.  Accordingly, a set of atoms [i.e., an enhanced set of rules resulting from the minimization of cost function] generated for the user will therefore provide a representation of the same]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dykstra and Cohen.  Dykstra teaches a keyword-based item recommendation system that incorporates similarly purchased items.  While Dykstra teaches an enhanced set of association rules based on ranked scores, Dykstra may not explicitly teach the enhancement based on performing minimization of a cost function.  However, Cohen, in the field of keyword association relative to purchase history, teaches an enhancement by performing a minimization of cost function.  One of ordinary skill in the art would have motivation to apply a minimization of cost function to enhance association rules between keywords and products purchased (Cohen [0002]).
	Dykstra and Cohen does not appear to explicitly teach 
	 the at least one antecedent item set corresponds to the at least one consequent item and the at least one original confidence one-to-one, and each of the at least one original confidence is defined as a conditional probability of the consequent item set corresponding to the original confidence given the antecedent item set corresponding to the original confidence;
	vector(s)… corresponds to the at least one antecedent item set one-to-one and correspond to the at least one consequent item set one-to-one,
	However, Kumar—directed to analogous art--teaches 
	the at least one antecedent item set corresponds to the at least one consequent item and the at least one original confidence one-to-one, and each of the at least one original confidence is defined as a conditional probability of the consequent item set corresponding to the original confidence given the antecedent item set corresponding to the original confidence…vector(s)… corresponds to the at least one antecedent item set one-to-one and correspond to the at least one consequent item set one-to-one… wherein the conditional probability is further established based on a disjoint item set. (Abstract describes determining association rules to determine items which are purchased in combination. The association rules are described at [0031]. In particular, an association rule 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Dykstra and Cohen to determine association rules as taught by Kumar because this allows for an analysis of association quantities using the association rules as described by Kumar at [0009].

	With respect to claim 2, the rejection of claim 1 is incorporated herein.
	Dykstra further teaches combining the list of established association rules and the list of enhanced association rules to establish a combined list of association rules (Dykstra Item 806 in Figure 8, Item 166 in Figure 1 e.g. Associate the keywords in each pool with the corresponding item to form keyword-item associations wherein the combined list (accomplished by 806) of associations (166) is stored for retrieval [combining the list of established association rules and the list of enhanced association rules to establish a combined list of association rules]).

	With respect to claim 5, the rejection of claim 1 is incorporated herein. 
	Dykstra further teaches 
	accessing a plurality of transactions from a source database to obtain a training set (Dykstra Col. 6 Lines 10-11, Items 153, 203f and 203g in Figure 3 e.g. Figure 3 further includes two pools 203, denoted herein as 203f, 203g, that each include a plurality of keywords [accessing a plurality of transactions from a source database to obtain a training set (i.e. keywords in the combined set of 153)]);
	analyzing the training set to obtain the at least one antecedent item set (Dykstra Item 803 in Figure 8 e.g. Generate pools of keywords based at least in part on content related to items [analyzing the training set to obtain the at least one antecedent item set]), the at least one consequent item set (Dykstra Item 806 in Figure 8, Item 146 in Figure 3 e.g. Associate the keywords in each pool with the corresponding item to form keyword-item associations [the at least one consequent item set, i.e. Item 146 in Figure 3]), 
	and a corresponding original confidence of each of the at least one antecedent item set and its corresponding consequent item set (Dykstra Item 177 in Figure 3, Col. 4 Lines 16-17 e.g. Each association may also be associated with one or more scores 177 [and a corresponding original confidence of each of the at least one antecedent item set and its corresponding consequent item set]); and 
	establishing the list of established association rules according to the at least one antecedent item set, the at least one consequent item set and the at least one original confidence (Dykstra Items 153, 146, and 177b in Figure 3 e.g. wherein the list of established association rules comprises at least one antecedent item set [153], at least one consequent item set [146] and at least one original confidence [177b]; see Dykstra Col. 6 Lines 22-33 for a description of these items).
	
	With respect to claims 8  and 12, claims 8 and 12 are directed to an apparatus the implements the method recited in claims 1 and 5, respectively.  Therefore, the rejections made to claims 1 and 5 are applied to claims 8 and 12 in view of Dykstra teaching 
	wherein the module for generating established association rules and the module for enhancing association rules are implemented by a chip, a circuit block in the chip, a firmware circuit, a circuit board having several electronic elements and wires, (Column 12, lines 6-21 of Dykstra indicate that the functions for performing the method taught by Dykstra may be embodied in hardware including one or more circuits. A person of ordinary skill in the art would recognize that modifying any functions taught by Dykstra would also be implanted via hardware software as the other references are also directed to computer implemented systems and methods.)

	With respect to claim 9, claim 9 is directed to an apparatus that implements the method recited in claim 2. Therefore, the rejection made to claim 2 is applied to claim 9 in view of Dykstra teaching
	wherein the module for generating established association rules and the module for enhancing association rules are implemented by a chip, a circuit block in the chip, a firmware circuit, a circuit board having several electronic elements and wires. (Column 12, lines 6-21 of Dykstra indicate that the functions for performing the method taught by Dykstra may be embodied in hardware including one or more circuits, computer readable code or as software performed using hardware. A person of ordinary skill in the art would recognize that modifying any functions taught by Dykstra would also be implanted via hardware software as the other references are also directed to computer implemented systems and methods.)

	With respect to claims 15-16, and 19, claims 15-16 and 19 are directed to a computer readable medium storing instructions for the method recited in claims 1-2 and 5, respectively.  Therefore, the rejections made to claims 1-2 and 5 are applied to claims 8-9 and 12 in view of Dykstra teaching an embodiment as a computer-readable medium storing instructions at Column 11, first full paragraph and column 12, first full paragraph.

	Claims 3-4, 7, 10-11, 14, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra in view of Cohen in view of Kumar, and further in view of Bashir et al. (US Patent 8392281 B1).

	With respect to claim 3, the rejection of claim 2 is incorporated herein. 
	Dykstra further teaches 
	generating at least one subset of the at least one antecedent item set according to the at least one antecedent item set (Dykstra Col. 5 Lines 46-47, Item 203 in Figure 2 e.g. Each pool 203 is generated based at least in part on extracting keywords from item data [generating at least one subset of the at least one antecedent item set according to the at least one antecedent item set]); 
	obtaining at least one consequent item set corresponding to the at least one subset from the combined list of association rules according to the at least one subset (Dykstra Col. 5 Lines 48-52, Items 146, 166, 203 in Figure 2 e.g. the keywords included in pool 203a (e.g., "Bruce Wayne," "The Dark Knight," "Batman," "action hero," and "movies") extracted from item data and other content related to the item 146a (e.g., DVD: Batman Begins) [obtaining at least one consequent item set (e.g. Item 146) ; and
	… and then using at least one part of the at least one consequent item set corresponding to the at least one subset as at least one newly added consequent item set corresponding to the at least one antecedent item set according to … the at least one … consequent item set (Dykstra Col. 5 Lines 55-58, Items 136 and 166 in Figure 1, Item e.g. Each keyword in a pool is associated with the item that corresponds to the item data and/or other related content used to generate the keyword to form keyword-item associations 166 wherein said keyword-item associations are newly formed and stored in a data store (Item 136 in Figure 1) for future reference [using at least one part of the at least one consequent item set corresponding to the at least one subset as at least one newly added consequent item set corresponding to the at least one antecedent item set according to the at least one consequent item set]).
	The combination of Dykstra, Cohen, and Kumar may not explicitly teach 
	sorting the at least one consequent item set corresponding to the at least one subset according to a predetermined rule.  
	However, Bashir, from the same or similar field of endeavor, teaches 
	sorting the at least one consequent item set corresponding to the at least one subset according to a predetermined rule (Bashir Col. 7 Lines 65-67 e.g. A related rule may define a sort order for the items on the substitute complementary item list [sorting the at least one consequent item set corresponding to the at least one subset according to a predetermined rule]) wherein using at least one part of the at least one consequent item set is based on a sort order of the at least one consequent item list (Bashir Col. 7 Lines 62-67 e.g. This rule defines the selection basis for the complementary item in each complimentary item display.  A related rule may define a sort order for the items on the substitute complementary item list [using at least one part of the at least one consequent item set based on a sort order of the at least one consequent item list]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dykstra, Cohen, and Kumar with Bashir.  The combination of Dykstra, Cohen, and Kumar teaches association rules enhanced by minimization of cost.  

	With respect to claim 4, the rejection of claim 2 is incorporated herein. 
	Dykstra further teaches 
	determining, according to a constraint of the at least one consequent item set, whether one of the list of established association rules, the list of enhanced association rules and the combined list of association rules comprises at least one consequent item set corresponding to the at least one antecedent item set and matching the constraint (Dykstra Col. 5 Lines 25-27, Col. 3 Lines 43-47 e.g. generate recommendations to a user based at least in part on a behavioral history wherein said behavioral history may include content such as, for example, a view history, a purchase history, a return history, a wish list, a registry, click data, a search query, a category (emphasis added) selected by a user to filter search results [determining, according to a constraint (i.e. category) of the at least one consequent item set, whether one of the list of established association rules, the list of enhanced association rules, and the combine list of association rules comprises at least one consequent item set corresponding to the at least one antecedent item set and matching the constraint]); 
	if yes, accessing the at least one consequent item set corresponding to the at least one antecedent item set (Note the contingent limitation interpretation. Nevertheless, Dykstra Col. 5 Lines 31-33, Item 146 in Figure 1 e.g. These keyword-user associations are used by the recommendations generator to generate recommendations regarding items 146 to the user [if yes, accessing the at least one consequent item set corresponding to the at least one antecedent item set, (e.g. accessing a consequent item 146 specified by keyword-user association)]); 
	if no, generating at least one subset of the at least one antecedent item set according to the at least one antecedent item set (Note the contingent limitation interpretation. Nevertheless, Each pool 203 is generated based at least in part on extracting keywords from item data [generating at least one subset of the at least one antecedent item set according to the at least one antecedent item set]), 
	obtaining at least one consequent item set corresponding to the at least one subset from the combined list of association rules according to the at least one subset (Dykstra Col. 5 Lines 48-52, Items 146, 166, 203 in Figure 2 e.g. the keywords included in pool 203a (e.g., "Bruce Wayne," "The Dark Knight," "Batman," "action hero," and "movies") extracted from item data and other content related to the item 146a (e.g., DVD: Batman Begins) [obtaining at least one consequent item set (e.g. Item 146) corresponding to the at least one subset (e.g. Item 203) from the combined list of association rules (e.g. Item 166) according to the at least one subset]), 
	…and using at least one part of the at least one consequent item set corresponding to the at least one subset as at least one newly added consequent item set corresponding to the at least one antecedent item set (Dykstra Col. 5 Lines 55-58, Items 136 and 166 in Figure 1, Item e.g. Each keyword in a pool is associated with the item that corresponds to the item data and/or other related content used to generate the keyword to form keyword-item associations 166 wherein said keyword-item associations are newly formed and stored in a data store (Item 136 in Figure 1) for future reference [using at least one part of the at least one consequent item set corresponding to the at least one subset as at least one newly added consequent item set corresponding to the at least one antecedent item set according to the at least one consequent item set]).
	The combination of Dykstra, Cohen, and Kumar may not explicitly teach 
	sorting the at least one consequent item set corresponding to the at least one subset according to a predetermined rule…according to the sort order
	However, Bashir, from the same or similar field of endeavor, teaches 
	sorting the at least one consequent item set corresponding to the at least one subset according to a predetermined rule…according to the sort order (Bashir Col. 7 Lines 65-67 e.g. A related rule may define a sort order for the items on the substitute complementary item list [sorting the at least one consequent item set corresponding to the at least one subset according to a predetermined rule]) wherein using at least one part of the at least one consequent item set is based on a sort order of the at least one consequent item list (Bashir Col. 7 Lines 62-64 e.g. This rule defines the selection basis for the complementary item in each complimentary item display [using at least one part of the at least one consequent item set based on a sort order of the at least one consequent item list]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dykstra, Cohen, and Kumar with Bashir.  The combination of Dykstra, Cohen, and Kumar teaches association rules enhanced by minimization of cost.  While the combination of Dykstra, Cohen, and Kumar teaches determination of a consequent item set, the combination of Dykstra, Cohen, and Kumar may not explicitly teach sorting of said consequent item set according to a predetermined rule.  However, Bashir, from the same or similar field of endeavor, teaches sorting of consequent item sets in order to provide appropriate recommendations.  One of ordinary skill in the art would have motivation to sort consequent item sets in order to provide more accurate recommendations to increase product sales (Bashir Col. 1 Lines 42-46).

	With respect to claim 7, the rejection of claim 1 is incorporated herein. 
	Dykstra further teaches 
	generating at least one subset of the at least one antecedent item set according to the at least one antecedent item set (Dykstra Col. 5 Lines 46-47, Item 203 in Figure 2 e.g. Each pool 203 is generated based at least in part on extracting keywords from item data [generating at least one subset of the at least one antecedent item set according to the at least one antecedent item set]); 
	obtaining at least one consequent item set corresponding to the at least one subset from the combined list of association rules according to the at least one subset (Dykstra Col. 5 Lines 48-52, Items 146, 166, 203 in Figure 2 e.g. the keywords included in pool 203a (e.g., "Bruce Wayne," "The Dark Knight," "Batman," "action hero," and "movies") extracted from item data and other content related to the item 146a (e.g., DVD: Batman Begins) [obtaining at least one consequent item set (e.g. Item 146) corresponding to the at least one subset (e.g. Item 203) from the combined list of association rules (e.g. Item 166) according to the at least one subset]); and
	…and then using at least one part of the at least one consequent item set corresponding to the at least one subset as at least one newly added consequent item set corresponding to the at least one antecedent item set (Dykstra Col. 5 Lines 55-58, Items 136 and 166 in Figure 1, Item e.g. Each keyword in a pool is associated with the item that corresponds to the item data and/or other related content used to generate the keyword to form keyword-item associations 166 wherein said keyword-item associations are newly formed and stored in a data store (Item 136 in Figure 1) for future reference [using at least one part of the at least one consequent item set corresponding to the at least one subset as at least one newly added consequent item set corresponding to the at least one antecedent item set]).
	The combination of Dykstra, Cohen, and Kumar may not explicitly teach 
	sorting the at least one consequent item set corresponding to the at least one subset according to a predetermined rule…according to the sort order
	However, Bashir, from the same or similar field of endeavor, teaches
	 sorting the at least one consequent item set corresponding to the at least one subset according to a predetermined rule…according to the sort order (Bashir Col. 7 Lines 65-67 e.g. A related rule may define a sort order for the items on the substitute complementary item list [sorting the at least one consequent item set corresponding to the at least one subset according to a predetermined rule]) wherein using at least one part of the at least one consequent item set is based on a sort order (Bashir Col. 7 Lines 62-67 e.g. This rule defines the selection basis for the complementary item in each complimentary item display.  A related rule may define a sort order for the items on the substitute complementary item list [using at least one part of the at least one consequent item set based on a sort order]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dykstra, Cohen, and Kumar with Bashir.  The combination of Dykstra, Cohen, and Kumar teaches association rules enhanced by minimization of cost.  While the combination of Dykstra, Cohen, and Kumar teaches determination of a consequent item set, the combination of D Dykstra, Cohen, and Kumar may not explicitly teach sorting of said consequent item set according to a predetermined rule.  However, Bashir, from the same or similar field of endeavor, teaches sorting of consequent item sets in order to provide appropriate recommendations.  One of ordinary skill in the art would have motivation to sort consequent item sets in order to provide more accurate recommendations to increase product sales (Bashir Col. 1 Lines 42-46).
	
	With respect to claims 10-11, and 14, claims 10-11 and 14 are directed to an apparatus the implements the method recited in claims 3-4 and 7, respectively.  Therefore, the rejections made to claims 3-4 and 7 are applied to claims 10-11 and 14 in view of Dykstra teaching
	wherein the module for generating subsets of antecedent item set, the module for generating consequent item sets and the module for sorting and integrating consequent item sets are implemented by a chip, a circuit block in the chip, a firmware circuit a circuit board having several electronic elements and wires. (Column 12, lines 6-21 of Dykstra indicate that the functions for performing the method taught by Dykstra may be embodied in hardware including one or more circuits, computer readable code or as software performed using hardware. A person of ordinary skill in the art would recognize that modifying any functions taught by Dykstra would also be implanted via hardware software as the other references are also directed to computer implemented systems and methods.)

	With respect to claims 17-18, and 21, claims 17-18 and 21 are directed to a computer readable medium storing instructions for the method recited in claims 3-4 and 7, respectively.  Therefore, the rejections made to claims 3-4 and 7 are applied to claims 17-18 and 21 in view of Dykstra teaching an embodiment as a computer-readable medium storing instructions at Column 11, first full paragraph and column 12, first full paragraph.

	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra in view of Cohen in view of Kumar, and further in view of Nice et al. (US Patent 8983888 B2, hereinafter “Nice”).

	With respect to claim 6, the rejection of claim 1 is incorporated herein. 
	Dykstra further teaches (c) using a currently obtained vector(s) of the at least one antecedent item set and a currently obtained vector(s) of the at least one consequent item set as the vector(s) of the at least one antecedent item set and the vector(s) of the at least one consequent item set in the list of enhanced association rules (Dykstra Items 146, 153, 166a and 
	The combination of Dykstra, Cohen, and Kumar may not explicitly teach 
	(a) performing vector initialization, and then performing a prediction function to obtain a predictive confidence according to at least one initialized vector(s) of antecedent item set and the at least one initialized vector(s) of the at least one consequent item set; (b) determining whether a sum of squared errors between a current predictive confidence and the original confidence is greater than a tolerance value; if no, performing step (c); if yes, performing step (d); (d) adjusting the vector(s) of the at least one antecedent item set and the vector(s) of the at least one consequent item set to re-perform the prediction function to obtain an updated predictive confidence, calculating the sum of squared errors between the updated predictive confidence and a corresponding original confidence, and performing step (b).
	However, Nice, in the same or similar field of endeavor, teaches (a) performing vector initialization (Nice Col. 15 Lines 25-27 e.g. initialize user vectors in U’ and item vectors in V to initial values (the sampled usage data as well as the user and item vectors are kept in memory) [performing vector initialization]), and then performing a prediction function to obtain a predictive confidence according to at least one initialized vector(s) of antecedent item set and the at least one initialized vector(s) of the at least one consequent item set (Nice Col. 16 Lines 25-27 e.g. The item vectors are thus analytically found from the user vectors, and the user vectors are analytically found from the item vectors [performing a prediction function to obtain a predictive confidence according to at least one initialized vector(s) of antecedent item set and the at least one initialized vector(s) of the at least one consequent item set]);
	(b) determining whether a sum of squared errors between a current predictive confidence and the original confidence is greater than a tolerance value (Nice Col. 15 Lines 34-36 and Lines 49-50 e.g. a convergence may be declared if the errors … are below respective threshold error levels wherein the error is defined according to a squared error loss [determining whether a sum of squared ; 
	if no, performing step (c) (Note the contingent limitation interpretation. Nevertheless, Nice Col. 15 Lines 36-38 e.g. If decision step is true, step indicates that an optimal user matrix U’ and item matrix V are obtained i.e. thereafter the currently obtained vector(s) of antecedent item set and the at least one initialized vector(s) of the at least one consequent item set are used); 
	if yes, performing step (d) (Note the contingent limitation interpretation. Nevertheless, Nice Col. 15 Lines 38-40 e.g. If decision step is false, another iteration of steps … occurs [if yes, performing step (d)]);
	(d) adjusting the vector(s) of the at least one antecedent item set and the vector(s) of the at least one consequent item set to re-perform the prediction function to obtain an updated predictive confidence (Nice Col. 15 Lines 27-29, Lines 30-31 and Lines 38-39, Col. 16 Lines 25-27 e.g. compute an error for each user vector in U’, and update these user vectors [adjusting the vector(s) of the at least one antecedent item set] and compute an error for each item vector in V, and update these item vectors [adjusting the vector(s) of the at least one consequent item set] thereafter another iteration of steps occurs wherein the item vectors are thus analytically found from the user vectors, and the user vectors are analytically found from the item vectors [re-perform the prediction function to obtain an updated predictive confidence]); 
	calculating the sum of squared errors between the updated predictive confidence and a corresponding original confidence (Nice Col. 15 Lines 47-52 e.g. This equation can be considered to implement a basic update rule in the case of real values R(i,j) in R, when  he error is defined according to a squared error loss. Thus, this is an example of an update rule for U' which minimizes a squared error, a type of error metric [calculating the sum of squared errors between the updated predictive confidence and a corresponding original confidence]), and 
	performing step (b) (Nice Col. 15 Lines 32-34 e.g. A decision step determines if there is a convergence of the iterations based on a convergence criterion [performing step (b) i.e. as described above]).


	With respect to claims 13 and 20, claims 13 and 20 are directed to an apparatus and computer readable medium, respectively, that implement the method recited in claim 6.  Therefore, the rejection made to claim 6 is applied to claims 13 and 20 in view of the rejections of claims 8 and 15.

	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra et al. (US Patent 9390168 B1, hereinafter “Dykstra”) in view of Cohen et al. (US Patent Publication 2011/0184894 A1, hereinafter “Cohen”) in view of “Kumar” (US 2006/010665 A1), with “Tew” (Behavior-based clustering and analysis of interestingness measures for association rule mining) explaining the meaning of a term used in the Kumar reference.

	With respect to claim 22, the rejection of claim 1 is incorporated herein. Dykstra and Cohen does not appear to explicitly teach, but Kumar teaches
	wherein the established association rules are expressed as: “the at least one antecedent item set X -> the at least one consequent item set Y”; corresponding to the at least one antecedent item set X and the at least one consequent item set Y, a support and the at least one original confidence are included; the support under the association rules X -> Y is a number of corresponding data including both X and Y; and the at least one original confidence under the association rules X -> Y is the conditional probability P(X ∩ Y)/P(X) which refers to a probability of Y given X. (Kumar, [0031] indicates that the association rules are of the form X1 -> X2 where X_1 is being interpreted as an antecedent item set (e.g., {item 1, item 5}) and X2 is being interpreted as a consequent item set (e.g., item 3).  The purchasers who purchased both items in X1 and items in X2 are interpreted as the support (compare with [0019] of the as-filed specification in the instant application). The confidence is the conditional probability (e.g., 65%). Tew, page 1010, second paragraph of section 3.1 indicates that in the context of association rules, the conditional probability is given by the claimed formula. Note that XY is alternate notation for X ∩ Y, as both denote records/transactions which contain both X and Y. However, note discussion above regarding the rejection under 35 USC 112(b).).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	
	With respect to claims 23-24, these claims are substantially similar to claim 22 and are rejected with the same rationale in view of the rejections of claims 8 and 15.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US 2018/0107695 A1) – Also directed to determining association rules sing conditional probabilities. See especially figure 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121